DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Claim Objections
Claim 15 is objected to because of the following informalities:  “traveling at the speed over predetermined period of time” appears to be a typographical error and should be “traveling at the speed over a predetermined period of time”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 12, 14, 19 and 20 are indefinite because of the recited limitations “computing device at a vehicle” and “computing device at the vehicle” (all instances). It is unclear, to the Examiner, what exactly Applicant is referring to by using the word “at” in such limitations; does “computing device at a/the vehicle” mean the computing device is [in/on/mounted in/associated with and/or etc] the vehicle.

Claims 1, 12 and 20 are indefinite because of the recited limitations “information associated with one or more identified road segments”. It is unclear, to the Examiner, whether Applicant is referring back to the limitation “identifying one or more road segments that each fall at least partially within the area” previously recited or not.

Claim 12 is indefinite because of the recited limitation “location” in line 7. It is unclear, to the Examiner, whether Applicant is referring back to the same “location” previously recited in line 6 or not.

Claims 2-11, 13 and 15-18 are rejected as being dependent upon a rejected claim.
Appropriate action is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 12 and 20 recite “[identifying/identify], based on the location, an area that includes the location; [identifying/identify] one or more road segments that each fall at least partially within the area” and independent claim 12 further recites “identify road segment attribute information about the one or more road segments”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data received and determining information from the received data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the received data could determine the various information and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 12) that the various steps are being executed in an apparatus does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1 and 20 “receiving a location from a computing device at a vehicle … receiving road segment attribute information about the one or more road segments; and sending information associated with one or more identified road segments and the road segment attribute information to the computing device at the vehicle” and in claim 20 “receive, at the communication transceiver from a computing device at a vehicle, a location … and transmit, from the communication transceiver to the computing device at the vehicle, information associated with one or more identified road segments and the road segment attribute information”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the receiving steps recited in claims 1, 12 and 20 are recited at a high level of generality (i.e., as a general means of receiving data/information), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The sending/transmitting steps are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Accordingly, even 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2-11 and 13-19) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-20 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 11-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US20200209005A1) in view of Dong (US20180274933A1).
Regarding claim 1, Hou discloses a method of dynamic navigation (see at least [0010] and [0105]), the method comprising: identifying a location by a computing device at a vehicle (see at least [0009]); identifying, based on the location, an area that includes the location (see at least Figure 4, Figures 6A-6D, Figure 7B, [0004] and [0010]); identifying one or more road segments that each fall at least partially within the area (see at least Figure 7B, [0004], [0005], [0010], [0033], [0041] and [0103]) identify road segment attribute information about the one or more road segments (see at least Figure 7B, [0004], [0005], [0010], [0033], [0041], [0058] and [0103]). 
Hou does not explicitly disclose receiving the location from the computing device at the vehicle; receiving the road segment attribute information about the one or more road segments; and sending information associated with one or more identified road segments and the road segment attribute information to the computing device at the vehicle. However, such matter is suggested by Dong (see at least Figures 6a-7, [0029], [0048] and [0049]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou to incorporate the teachings of Dong which teaches receiving the location from the computing device at the vehicle; receiving the road segment attribute information about the one or more road segments; and sending information associated with one or more identified road segments and the road segment attribute information to the computing device at the vehicle since they are both directed to using data in an area around the 

Regarding claim 2, Hou as modified by Dong discloses wherein the location is identified by the computing device based on one or more signals received by a Global Navigation Satellite System (GNSS) receiver associated with the computing device (see at least Hou [0009], [0038], [0068] and [0075]).

Regarding claim 3, Hou as modified by Dong discloses identifying a speed of the vehicle by the computing device associated with the vehicle (see at least Hou [0005]). Hou does not explicitly disclose receiving the speed of the vehicle from the computing device; however, given Hou as modified by Dong (as in rejection of claim 1), it would have been obvious to one of ordinary skill in the art that various vehicle information received from the computing device could further include the speed of the vehicle in order to increase the efficiency and reliability of the overall system.

Regarding claim 5, Hou as modified by Dong discloses identifying that the speed is below a predetermined speed threshold (see at least Hou [0098]), wherein a size of the area that includes the location is set to a first predetermined size based on the speed being below the predetermined speed threshold (see at least Hou [0098]), wherein the first predetermined size is smaller than a second predetermined size corresponding to speeds exceeding the predetermined speed threshold (see at least Hou [0042] and [0098]).

Regarding claim 6, Hou as modified by Dong discloses identifying that the speed exceeds a predetermined speed threshold (see at least Hou [0098]), wherein a size of the area that includes the location is set to a second predetermined size based on the speed exceeding the predetermined speed threshold (see at least Hou [0098]), wherein the second predetermined size is larger than a first predetermined size corresponding to speeds below the predetermined speed threshold (see at least Hou [0042] and [0098]).

Regarding claim 8, Hou as modified by Dong discloses identifying a heading of the vehicle by the computing device associated with the vehicle (see at least Hou [0005]). Hou does not explicitly disclose receiving the heading of the vehicle from the computing device; however, given Hou as modified by Dong (as in rejection of claim 1), it would have been obvious to one of ordinary skill in the art that various vehicle information received from the computing device could further include the heading of the vehicle in order to increase the efficiency and reliability of the overall system.

Regarding claim 9, Hou as modified by Dong discloses wherein the area that includes the location includes more space around the location in a first direction corresponding to the heading than in a second direction opposite the heading (see at least Hou Figure 6D, [0008], [0012] and [0101]).

Regarding claim 11, Hou as modified by Dong discloses wherein the area that includes the location is associated with a radius of a predetermined length around the location (see at least Hou Figure 6A, [0012], [0098], [0100] and [0101]).

Regarding claim 12, Hou discloses an apparatus for dynamic navigation, the apparatus comprising: a communication transceiver; a memory storing instructions; and a processor that executes the instructions to (see at least Figures 1A, 1B, 8; [0010] and [0105]): identifying a location by a computing device at a vehicle (see at least [0009]), identify, based on location, an area that includes the location (see at least Figure 4, Figures 6A-6D, Figure 7B, [0004] and [0010]), identify one or more road segments that each fall at least partially within the area (see at least Figure 7B, [0004], [0005], [0033], [0041] and [0103]), identify road segment attribute information about the one or more road segments (see at least Figure 7B, [0004], [0005], [0010], [0033], [0041], [0058] and [0103]).
Hou does not explicitly disclose receive, at the communication transceiver from a computing device at a vehicle, a location and transmit, from the communication transceiver to the computing device at the vehicle, information associated with one or more identified road segments and the road segment attribute information. However, such matter is suggested by Dong (see at least Figures 6a-7, [0029], [0048] and [0049]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou to incorporate the teachings of Dong which teaches receive, at the communication transceiver from a computing device at a vehicle, a location and transmit, from the communication transceiver to the 

Regarding claims 13, 16 and 17, claims 13, 16 and 17 are commensurate in scope with claims 2, 5 and 6, respectively. See above for rejection of claims 2, 5 and 6. 

Regarding claim 14, Hou as modified by Dong discloses identifying a speed of the vehicle by the computing device at the vehicle (see at least Hou [0005]). Hou does not explicitly disclose receive, at the communication transceiver from the computing device at the vehicle, the speed of the vehicle; however, given Hou as modified by Dong (as in rejection of claim 12), it would have been obvious to one of ordinary skill in the art that various vehicle information received at the communication transceiver from the computing device could further include the speed of the vehicle in order to increase the efficiency and reliability of the overall system.

Regarding claim 19, Hou as modified by Dong discloses identifying a heading of the vehicle by the computing device at the vehicle (see at least Hou [0005]). Hou does not explicitly disclose receive, at the communication transceiver from the computing device at the vehicle, the heading of the vehicle; however, given Hou as modified by Dong (as in rejection of claim 12), it would have been obvious to one of ordinary skill in the art that various vehicle information received at the communication transceiver from 

	Regarding claim 20, Hou discloses a non-transitory computer-readable storage medium having embodied thereon a program executable by a processor to perform a method for dynamic nagivation (see at least [0017] and [0105]). The rest of claim 20 is commensurate in scope with claim 1. See above for rejection of claim 1.

Claims 4, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US20200209005A1) in view of Dong (US20180274933A1) in further view of Roser (EP1111338B1).
Regarding claim 4, Hou as modified by Dong discloses wherein a radius of the area that includes the location is based on the speed and heading of the vehicle (see at least Hou Figure 4, Figures 6A-6D, Figure 7B, [0004], [0009], [0010], [0042], [0098], [0100] and [0101]).
Hou as modified by Dong fails to disclose calculating a distance that the vehicle is to reach by traveling at the speed over a predetermined period of time, wherein the area that includes the location is at least as long as the distance. However, such matter is suggested by Roser (see at least [0062] and [0132]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong to incorporate the teachings of Roser which teaches calculating a distance that the vehicle is to reach by traveling at the speed over a predetermined period of time, wherein the area that includes the location is at least as 

Regarding claim 10, Hou as modified by Dong does not explicitly wherein identifying the one or more road segments includes identifying one or more road segment vertices that fall within the area, wherein each of the one or more road segment vertices represents an end of one of the one or more road segments. However, such matter is suggested by Roser (see at least [0025], [0059], [0103], [0133], [0137], [0138] and [0147]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong to incorporate the teachings of Roser which teaches wherein identifying the one or more road segments includes identifying one or more road segment vertices that fall within the area, wherein each of the one or more road segment vertices represents an end of one of the one or more road segments since they are all directed to using data in an area around the vehicle and incorporation of the teachings of Roser would increase accuracy and thereby increase reliability of the overall system.

Regarding claim 15, claim 15 is commensurate in scope with claim 4. See above for rejection of claim 4. 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US20200209005A1) in view of Dong (US20180274933A1) in further view of Kawamata (US20080147305A1).
Regarding claim 7, Hou as modified by Dong fails to disclose identifying that the vehicle is speeding by identifying that the speed exceeds a speed limit of a first road segment corresponding to the location, wherein the one or more road segments include the first road segment and the road segment attribute information includes the speed limit of the first road segment. However, such matter is suggested by Kawamata (see at least [0109]-[0111]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong to incorporate the teachings of Kawamata which teaches identifying that the vehicle is speeding by identifying that the speed exceeds a speed limit of a first road segment corresponding to the location, wherein the one or more road segments include the first road segment and the road segment attribute information includes the speed limit of the first road segment since they are all directed to using information associated with one or more road segments around vehicle’s current location and incorporation of the teachings of Kawamata would ensure increased safety of the overall system.

Regarding claim 18, claim 18 is commensurate in scope with claim 7. See above for rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667